Citation Nr: 0803588	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard with active 
duty for training (ADT) from July 15, 1971 to November 15, 
1971, from June 10, 1972 to June 24, 1972, from February 10, 
1973 to February 24, 1973, from June 15, 1974 to June 29, 
1974, from June 14, 1975 to June 28, 1975, from June 12, 1976 
to June 26, 1976, and from January 8, 1977 to January 22, 
1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

Although the claimant served only in the National Guard, he 
is considered to have veteran's status because he has been 
service connected for tinnitus and bilateral hearing loss.  
Laruan v. West, 11 Vet. App. 80, 84 (1998) (en banc).


FINDING OF FACT

A chronic shoulder disability is not attributable to military 
service.


CONCLUSION OF LAW

The veteran's shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that the 
veteran should submit all pertinent evidence in his 
possession, by a letter mailed in April 2005, prior to its 
initial adjudication of the claim.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date elements of his claim 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
bilateral shoulder disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

Although the RO was unable to obtain the veteran's service 
medical records, the veteran himself submitted records from 
training periods.  The veteran was also afforded a VA 
examination.  An attempt to secure VA treatment records at 
St. Cloud, referenced by the veteran at his hearing before 
the Board, was unsuccessful as no such records were located.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
In sum, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2007).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2007).  Presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

The term "active military, naval or air service" includes 
any period of inactive duty training during which the 
individual concerned was disabled or died from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  U.S.C.A. § 101(24) 
(West 2002).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's contentions are as follows.  It is argued that 
the veteran was sound when he entered service, and that he 
injured his shoulders during active duty for training when he 
was unloading equipment and setting-up a tent and unloading 
ammunition in 1976.  Initially he injured his right shoulder, 
and the pain caused by the injury led to overuse of the left 
shoulder during the same period of ADT.  Alternatively it is 
argued that although the veteran was diagnosed by a physician 
with bursitis before service, such disability underwent 
aggravation in service.  At the hearing before the Board, 
attention was directed to lay statements submitted into the 
record to the effect that after his 1976 shoulder injuries, 
the veteran was not able to handle much of the heavy work 
required in his occupation of farmer.  


Evidence Before the Veteran's Military Service

Although the veteran testified that he sought medical 
treatment for shoulder pain prior to the period of service in 
question (in 1976) and was told that he had bursitis, there 
are no records to confirm this.  There is only a note on Dr. 
A.'s letterhead stating that the veteran was seen by Dr. A. 
in September 1974.  The note does not specify why the veteran 
was seen.  During the September 2007 Travel Board hearing, 
the veteran clarified that his private physician, Dr. M., had 
diagnosed him with bursitis of his right arm in 1974.  The 
records, however, have been destroyed.  

Service Medical Records

There is only evidence of acute and transitory incidences of 
complaints of shoulder pain during the veteran's active duty 
for training with the National Guard.  A June 17, 1976 sick 
slip shows that the veteran complained of bursitis of his 
right shoulder.  The sick slip fails to state how the veteran 
injured his shoulder, and it indicates that the veteran 
reported that he was diagnosed with bursitis two years 
earlier.  Upon examination, no swelling was found, and the 
veteran had good proximal muscle strength with no limitation 
of rotation of motion.  A June 18, 1976 sick slip shows that 
the veteran complained of severe pain in his right shoulder.  
The sick slip indicates that the veteran reported that he had 
"bursitis."  Upon examination, no swelling, increased 
temperature or limitation of rotation of motion was found.  
There was normal strength.  Over the counter pain medication 
and light duty were prescribed.  In view of the negative 
findings on examination, it is unclear whether the examiner 
actually diagnosed the veteran with bursitis or whether such 
was merely reported by the veteran.  

There is an undated periodic examination also of record.  On 
the examination report, it was noted that the veteran had 5.5 
years of government service, thus making it probable that it 
was conducted during or around the period of service from 
January 8-22, 1977.  The examination report stated that the 
veteran had bursitis in both shoulders.  Other than this 
examination report, there is no evidence of disability, 
including injury, to the veteran's left shoulder during any 
period of service.  

Post-Service Evidence

The evidence of record does not show that the veteran sought 
treatment for his shoulder disabilities until several years 
after service.  It does show that the veteran was involved a 
car accident in 1984 and did heavy manual labor as a farmer 
and farm equipment mechanic for several years after service.

An October 1985 letter by a chiropractor to State Farm 
Insurance does not mention any injury that the veteran 
sustained while serving in the National Guard.  In fact, the 
chiropractor stated that the veteran's history prior to the 
September 1984 car accident was not significant as it related 
to his present disability.  Since the accident, the veteran 
had been experiencing neck, back and leg pains severe enough 
that he was required to hire help for some of his farm work.  
The veteran also complained of neck pain and stiffness with 
pain shooting into his arms.  

A January 1986 letter from a private physician to a 
chiropractor also does not mention any injury the veteran 
sustained while serving in the National Guard.  The veteran 
complained of severe back and neck pain and stiffness as well 
as tingling in his arms, right greater than left.  The 
veteran dated the onset of his current problems to the 1984 
motor vehicle accident.  The physician noted that the veteran 
was a farmer and had experienced back problems since 1972 or 
1973.  The veteran noted, however, that he had always been 
able to work 19 to 20 hours doing heavy shoveling, etc. but 
was unable to do so since the car accident.  No references to 
a chronic shoulder disorder were made.

Treatment records from a private chiropractor, Dr. C., dated 
from 1985 to 2005 show that the veteran reported that he 
developed severe shoulder pain in 1973.  These records 
reflect that the veteran was treated on a very frequent basis 
for a variety of musculoskeletal complaints including his 
back, neck, legs and knees.  The first reference to treatment 
of right shoulder complaints was dated in 1985; the left 
shoulder was first mentioned in 1987.  These records contain 
no indication that the veteran or the chiropractor linked the 
onset of shoulder disability to military service.  

A November 1989 letter by a neurologist also does not mention 
any injury that the veteran sustained while serving in the 
National Guard.  The letter states that the veteran reported 
that before his 1984 accident, he had no hired help on his 
farm besides help from his father on occasion.  After the 
accident, the veteran had to hire part-time help.  The 
veteran described that he has constant neck pain with 
radiation to the upper trapezius and the interscapular 
region.  The veteran also provided the neurologist with a 
thorough list of his past medical history.  He noted slipping 
and injuring his back at work in 1973 and was seen by a 
physician in the late 1970's for low back pain due to heavy 
physical activity.  The veteran reported that in 1980 he fell 
seven to eight feet landing on his head, which resulted in 
neck pain.  The veteran denied any other history of neck or 
back injury or disorder.  The neurologist opined that the 
veteran has continued to cause wear-and-tear type damage to a 
significant degree to his neck due to his extensive heavy 
physical labor.  He also opined that the veteran's current 
shoulder complaints do not "represent anything more than 
wear-and-tear damage to those areas" and do not appear to 
relate to the car accident.  Despite providing a 
comprehensive list of all injures he sustained to his neck 
and back, the veteran failed to mention any injury that he 
sustained in service.  Although the neurologist opines that 
the veteran's shoulder disorder is not related to the car 
accident, the neurologist suggests that the shoulder injuries 
are due to wear-and-tear due to heavy physical labor from 
farming.  The veteran was noted to be extremely muscled and 
calloused, consistent with his report that he worked 18 hours 
per day, 7 days a week.  No evidence was provided that shows 
that the veteran's shoulder disabilities are due to an injury 
in service.

In March 2005, the veteran filed his claim for entitlement to 
service connection for shoulder disabilities.

Evidence received after that time includes a report from St. 
Cloud Orthopedic Associates, dated in April 2005, shows that 
the veteran was seen for evaluation of bilateral shoulder 
pain, right greater than left.  He noted that he had had 
problems on and off over the years.  Problems with the neck 
and shoulders due to a "fairly significant" neck injury 
were noted.  The veteran denied previous shoulder surgery or 
significant injury.  X-rays showed normal bony anatomy with 
some acromioclavicular arthrosis.  The report contains no 
mention of any shoulder injury during service.  

In May 2005, an examination was conducted for a Social 
Security Disability Determination by Dr. V.N.  The veteran 
reported that he developed bursitis in his shoulders in 1973 
and 1976, while serving in the National Guard.  The veteran 
reported that he worked as a diary farmer until 1990 and did 
repetitive manual labor.  During the summer, he would work 
120 days straight without rest, eight to ten hours a day.  
The examiner also mentioned that the veteran reported falling 
from his barn and straining his neck.  The examiner opined 
that the veteran's shoulder pain was from a combination of 
repetitive use syndrome as a dairy farmer as well as trauma 
to his neck.  

There is no evidence that the examiner in an August 2005 VA 
examination was aware of the veteran's past injuries 
including the 1973 slip, the 1980 fall from a barn, or the 
1984 car accident.  At that time the veteran reported only 
that he injured his shoulder in 1976 on loading and 
unloading, that the pain was severe and in both shoulders, 
and that he reported it but it was not treated.  Eventually 
the pain required medical treatment.  The diagnoses included: 
complex regional pain syndrome, tendonitis, and bursitis.  
Based on the history provided by the veteran, the examiner 
opined that it was at least as likely as not that the pain 
and dysfunction of both upper extremities were related to an 
incident in service.  

In May 2005, an examination was conducted for a Social 
Security Disability Determination by Dr. V.N.  The veteran 
reported that he developed bursitis in his shoulders in 1973 
and 1976, while serving in the National Guards.  The veteran 
reported that he worked as a diary farmer until 1990 and did 
repetitive manual labor.  During the summer, he would work 
120 days straight without rest, eight to ten hours a day.  
The examiner also mentioned that the veteran reported falling 
from his barn and straining his neck.  The examiner opined 
that the veteran's shoulder pain is from a combination of 
repetitive use syndrome as a dairy farmer as well as trauma 
to his neck.  

VA outpatient records dated in March 2006 reflect a diagnosis 
of chronic tendonitis with pain syndrome, exacerbated by 
disuse.  Orthopedic workup was conducted, following which it 
was concluded that the veteran's subjective complaints of 
severe shoulder pain were not supported by significant 
objective findings.

In a statement dated in May 2006, P.Z., M.D. wrote that he 
could not offer a valid opinion as to how the veteran's 
current shoulder problem related to a previous injury years 
ago.  Dr. Z. stated that there was not "much in the way of 
physical findings corroborating any specific prior injury."  
He noted that any person could develop shoulder pain of 
gradual onset from a repetitive overuse function which could 
occur over a span of several days or even weeks without a 
specifically remembered incident.

In August 2006, another examination was conducted by the same 
examiner, Dr. V.N. for a Social Security Disability 
Determination.  In September 2006, Dr. V.N. submitted a 
follow-up report to the August 2006 examination in which he 
changed his opinion as to the etiology of the veteran's 
current shoulder disabilities.  The examiner reviewed the 
records and noted that the veteran had been treated by a Dr. 
M. 2 years before the 1976 incident, had been given a steroid 
injection at that time for bursitis, and had been 
"completely cured of that problem and was asymptomatic" for 
2 years prior to the Camp Riley incident.  At that time, he 
went to a medic and was placed on light duty.  Dr. V.N. noted 
that the service records "showed that he had an injury at 
that time" and that the veteran admitted that he had had 
bursitis previously.  It was this physician's opinion that 
the veteran initially injured his right shoulder in service 
and that this injury subsequently led to a long term history 
of chronic pain.  He stated that the 1984 motor vehicle 
accident would have had no bearing on the shoulder injury.  

The veteran has been receiving disability compensation from 
the Social Security Administration (SSA) since March 2005 for 
his shoulder disabilities.  SSA did not discuss the source of 
the veteran's disabilities in its decision.

Lay Statements

Received into the record were a number of lay statements and 
affidavits generally describing the veteran's inability to do 
farm work due to his injury in service.  Lay witness, D.S., 
testified that he helped the veteran with his farm work in 
the late 1970's.  Lay witness, J.D., testified to helping the 
veteran with farm work in 1974 and noted how the veteran 
seemed stiff and sore and stated that he was moving much more 
slowly than normal.  From 1975 to 1982, lay witness, K.L., 
testified to helping the veteran with his farm work.  K.L. 
stated that the veteran had told him that he had trouble 
milking the cows due to the pain in his shoulders.  A lay 
witness, M.M., testified that he helped the veteran with farm 
work in 1977 and at the time, the veteran told him that he 
had injured his shoulders in service.  Lay witness, J.J., 
testified that the veteran complained of bad shoulders from 
back in the 1970's when the veteran farmed and was in the 
National Guard.  Family members also submitted statements to 
the effect that the veteran had trouble cleaning out pig pens 
in 1979 because of pain in his shoulders and had to hire 
others to help him with the hard work.  

Analysis 

The Board has conducted a careful review of the entire 
record, which includes numerous medical reports, lay 
statements and affidavits, and the veteran's testimony at his 
hearing on appeal.  He alleges that, as a result of injury 
during a June 1976 period of active duty for training, he 
developed a chronic bilateral shoulder disorder, identified 
as bursitis.  However, the veteran has also conceded that in 
1974, prior to that period, he had shoulder pain, sought 
medical treatment, and was given a diagnosis of bursitis.  
There are no medical records documenting any findings prior 
to June 1976 and thus no evidence to show that the onset of a 
chronic shoulder disorder was in 1974.  To this extent, the 
Board accepts as credible the history reported by the veteran 
to Dr. V.N. who concluded that the veteran had been 
asymptomatic and "completely cured" of bursitis after his 
steroid injection 2 years prior to the 1976 incident.

However, contrary to Dr. V.N.'s September 2006 statement, the 
service treatment records do not show that the veteran had a 
shoulder injury in service.  Rather he complained of having 
bursitis in the right shoulder only.  Pain was the only 
finding, as objective examination, reportedly performed by a 
medic and not a physician, was entirely normal.  The veteran 
has testified that he developed pain after unloading 
equipment and ammunition and setting up a tent.  His 
testimony in this regard is also accepted as credible insofar 
it involves symptoms of pain in the right shoulder only, 
since the left shoulder is simply not mentioned in this 
treatment record.  That said, it must be ascertained whether 
the evidence supports a finding that a chronic shoulder 
disorder developed as a result of that incident.  For reasons 
set forth below, the Board finds that it did not.  Rather the 
weight of the credible, probative evidence establishes that 
any shoulder complaints present before the 1976 period of ADT 
or during that period were acute and transitory in nature and 
did not represent the onset of chronic shoulder disability.  

In so concluding, the Board assigns little probative weight 
to the medical opinions favorable to the veteran, which link 
the onset of current, chronic bilateral shoulder disability 
to his military service.  Both the VA examiner in August 2005 
and Dr. V.N., in his second statement, based their opinions 
on the veteran's self reported history of injury in service 
and continuing symptoms from that time.  In evaluating 
medical opinion evidence, the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the veteran, but 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated.  In any event, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Because the veteran's current assertions are in conflict with 
contemporaneous records, the Board finds that such are not 
credible.  Curry v. Brown, 7 Vet.App. 59, 68 (1994) 
(contemporaneous evidence has greater probative weight than 
history as reported by the veteran).  

In this regard, a longitudinal review of the record does not 
reflect that the veteran had continued complaints or findings 
of shoulder disability until many years after service, the 
undated service examination report notwithstanding.  Medical 
reports dated in the 1980s and 1990s, during the more than 2 
decades period after service, do not reflect any history, 
complaints, or findings that support the recently dated 
favorable medical opinions.  Rather these records show that 
the veteran was capable of performing very heavy physical 
labor for extensive periods of time, and had a number of 
fairly significant injuries to other areas of the body, 
including the neck, which did result in some shoulder 
symptoms.  Records from the veteran's chiropractor, who 
treated him on a long term basis, a neurologist, and a 
private physician contain not a single mention of shoulder 
disability due to injury or other event in service.  The 
neurologist, in 1989, attributed the shoulder disability to 
the veteran's heavy physical labor and this opinion was 
echoed by Dr. V.N. in his first statement and by Dr. P.Z. in 
2006.  

Moreover, the veteran's assertions attributing left shoulder 
disability to overuse of the right shoulder are not supported 
by any contemporaneous evidence.  With respect to any medical 
conjectures that could be made on his part, the veteran has 
not been shown to possess the medical background required to 
provide such an opinion. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

With respect to the lay statements, it is important to note 
that none of the lay witnesses were present at the time the 
veteran claims to have injured his shoulders during service.  
Although the lay witnesses can testify as to their 
observations of the  veteran's inability to do farm work, 
they can not provide a nexus between the veteran's injury in 
the military and his current disability.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran and the lay witnesses, are not qualified 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, it is clear from medical records dated long before 
a claim for compensation benefits was filed, that at times 
the veteran experienced problems performing farm work, or 
other heavy labor, due to neck, back and leg pains attributed 
to motor vehicle and other injuries, and not to any shoulder 
disorder of service origin.

The Board finds that the veteran's statements to his 
physicians in the 1980's following his car accident to be 
more probative than the lay statements submitted in 2006.  
Specifically, the veteran reported to his physician in 
January 1986 that he had experienced back pain in 1972 or 
1973 but did not have any trouble doing farm work until after 
the car accident in 1984.  The veteran even noted that before 
his car accident, he was able to work 19 to 20 hours a day 
doing heavy shoveling.  In November 1989, the veteran 
reported being engaged in extremely heavy physical labor of 
120 hours per week.  This evidence shows that the veteran did 
heavy manual labor after he claims to have injured his 
shoulders in service.  

Although the lay witnesses testify that the veteran had 
shoulder pain in the 1970's, there is no evidence that the 
veteran sought medical treatment for any chronic shoulder 
pain.  The record is silent as to any treatment for any 
medical disability from the time the veteran left service in 
1976 until 1985, after the veteran was involved in a car 
accident.  

In sum, there is no credible evidence of chronic shoulder 
disorder until decades after service, and no competent 
medical evidence linking the two.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied.  


ORDER

Service connection for bilateral shoulder disabilities is 
denied.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


